Citation Nr: 0921298	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected right chondromalacia patella.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that increased the evaluation for the 
service-connected right chondromalacia patella from 10 
percent to 20 percent.  The Veteran contends he should have 
been rated higher than 20 percent.

In December 2005 the Board determined the Veteran had 
submitted a timely notice of disagreement (NOD) on the issue 
but had not been provided a Statement of the Case (SOC); the 
Board accordingly remanded the issue to the RO for 
development as required by Manlincon v. West, 12 Vet. App. 
238 (1999).  The RO subsequently issued the requisite SOC, 
and the Veteran thereafter submitted a timely substantive 
appeal to the Board. 

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2009.  A transcript of 
that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that further development is required before 
the Board can adjudicate the merits of this claim.

The Veteran's testimony before the Board in March 2009 
appears to assert his symptoms have become significantly more 
severe since his last VA examination in March 2003.  When a 
veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The Veteran should accordingly be scheduled for an 
examination to determine the current severity of his 
symptoms.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 
 
The RO should also provide the Veteran with notice of the 
VA's current duties to assist in developing evidence in a 
claim for increased rating.  See Vazquez-Flores v. Peake, 21 
Vet. App. 91 (2008). 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should send to the Veteran and 
his representative a letter defining the 
evidence required establish entitlement 
to increased rating and the respective 
duties of VA and the claimant in 
obtaining such evidence.  Vazquez-Flores, 
supra.

Based on the Veteran's response, the RO 
should attempt to obtain copies of 
clinical records from any identified 
treatment source that are not already of 
record, to include VA treatment notes.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected right chondromalacia patella.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner should record the Veteran's 
subjective symptoms as well as objective 
symptoms observed during clinical 
examination.  All appropriate diagnostics 
should be performed.  The examiner should 
note the Veteran's range of motion using 
a goniometer, and should also indicate if 
the Veteran's right knee is unstable, 
and, if so, to what degree.

The examiner should note whether there is 
increased impairment of function due to 
pain, weakness, fatigability, lack of 
endurance, or incoordination.  To the 
extent possible, such additional 
impairment should be expressed in terms 
of additional loss of motion in degrees.  
The examiner should also state an opinion 
as to the extent to which the service-
connected disability causes impairment of 
the Veteran's employability and/or daily 
activities.

The examiner should state his or her 
clinical findings in terms conforming to 
the applicable rating criteria as found 
in the Schedule for Rating Disabilities 
of the Knee (38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263).  Massey 
v. Brown, 7 Vet. App. 204 (1994)

3.  Following completion of all indicated 
development, the RO should undertake to 
review the Veteran's claim in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The Veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




